Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 12/13/21.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/13/21 was filed after the mailing date of the Non-Final rejection on 10/4/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. All the references cited therein have been considered by the examiner.
	It is in the examiner’s opinion the subject matter of claims 1, 8 and 21 filed on 12/13/ 21are non-obvious improvements over the arts of the record including the arts cited in said IDS.

Drawings-Accepted
3.	The replacement drawings for figures 9-11 were received on 12/13/21.  These drawings are acceptable. Since nucleic acid sequences listed in replacement drawings are identified by SEQ ID NOS, said drawings are nucleic acid compliant.
	The drawings filed on 2/5/19 for figures 1-8 and 12-16 are accepted by the examiner.


Abstract –Accepted
4.	The amended abstract filed on 12/13/21 has been reviewed and entered. No new matter has been introduced by the amendments.

Specification
5.	The amendments to the specification to delete the embedded hyperlink in paragraph 0066 have been reviewed and entered. The specification is nucleic acid complaint. The previous objection to the specification has been withdrawn. The specification is nucleic acid sequence compliant.

Claim status
6.	In the claim listing of 12/13/21, claims 1-8 and 10-21 are pending in this application. Claims 1, 4-6, 8, 10-12, 15-16 and 20 are amended. New claim 21 has been added. Claim 9 has been canceled. The amendments do not introduce the new matter.
	As discussed in the interview summary, upon entry of claims via examiner’s amendments the dependencies of claims 13, 14 and 16 are dependent from claim 8. 

Claim Objections- Withdrawn
7.	The previous objection to claims 1 and 4 has been withdrawn in view of amendments to said claims.


Withdrawn Rejections
8.	The previous written description and new matter rejections of claims 1-20 under 35 USC 112(a) has been withdrawn in view of amendment claims 1, 8 and 20 and persuasive arguments made by the applicant that the applicant was in possession of the claimed subject matter (Remarks, pgs. 8 and 9).
	The previous rejection of claims 1-20 under 35 USC 112(b) has been withdrawn in view of claim amendments (Remarks, pg. 9).

EXAMINER’S AMENDMENT
9.	Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative Mr. Schlueter on 1/7/22.
	In the claim listing of 12/13/21, please change the dependencies of claims 13, 14 and 16 to be dependent from claim 8.

Examiner’s comment
10. 	Claims 1-8 and 10-21 have been renumbered as claims 1-20 and presented in the same order as presented by the applicant.

Reasons for the Allowance
11.	The following is an examiner’s statement of reasons for allowance: 
	Post art of Martineau et al (Analytical Chemistry, 2017, 89, 625-632, cited in the IDS of 12/13/21) disclose subject matter similar to the claimed invention including the primers, published in a peer reviewed journal, considered to be novel by the experts in the nucleic acid field. 


Conclusion
12. 	Claims 1-8 and 10-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634